Citation Nr: 1517557	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Whether new and material evidence has been received to reopen a previously-denied claim of right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, to include as secondary to his coronary artery disease.

4.  Entitlement to disability rating in excess of 10 percent for service-connected gastroesophageal reflux disorder with esophageal ulcer (GERD) from November 10, 2011. 

5.  Entitlement to an increased rating for coronary artery disease, rated as 60 percent disabling from October 12, 2012.

6.  Entitlement to an increased initial rating for diabetes mellitus type II, currently rated as 10 percent disabling from July 8, 2014. 

7.  Entitlement to an earlier effective date for service connection for diabetes mellitus type II.   

8.  Whether the reduction from 10 percent disability rating to a noncompensable disability rating for GERD was proper.

9.  Entitlement to a compensable rating for service-connected gastroesophageal reflux disorder with esophageal ulcer (GERD) from November 1, 2014.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to May 1965.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision, a May 2013 rating decision, and an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim of entitlement to an increased rating for GERD has been before the Board previously in September 2012 and December 2013.  In September 2012, the Board denied the Veteran's claim for an increased rating for GERD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) concerning the denial of his claim.  The CAVC issued an Order granting a Joint Motion for Remand in May 2013 vacating the Board decision in part and remanding the case for further proceedings consistent with the Joint Motion.  The Board denied the Veteran's claim for an increased rating for GERD in the December 2013 decision.  Then, the Veteran again filed a timely appeal to the CAVC concerning the denial of his claim.  Again in July 2014, the CAVC issued an Order granting a Joint Motion for Remand vacating the Board decision in part and remanding the case for further proceedings consistent with the Joint Motion.

The Board recognizes that, per an August 2014 rating decision, the RO proposed to decrease the Veteran's disability rating for his GERD to a noncompensable rating, effective November 2014.  As such, the Board has recharacterized the Veteran's claim for an increased rating to include the entire period on appeal, including this additional stage.

The Board also notes that, in a November 2014 rating decision, the RO proposed to sever service connection for diabetes mellitus, type II.  However, as that severance has not been effectuated, the issues of entitlement to an increased initial rating for diabetes mellitus type II and entitlement to an earlier effective date for diabetes mellitus type II are still before the Board.  

The United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with PTSD and major depressive disorder.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including relevant VA treatment records, are relevant to the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a compensable rating for service-connected gastroesophageal reflux disorder with esophageal ulcer (GERD) and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the Board denied a service connection claim for PTSD and major depressive disorder; the Veteran did not initiate an appeal or seek reconsideration of the Board decision, and no other exception to finality applies.   

2.  Evidence received since the March 2008 decision is not cumulative or redundant, and does relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for PTSD and major depressive disorder.

3.  In a July 2005 rating decision, the RO denied a claim of entitlement to service connection for right ear hearing loss; the Veteran did not perfect an appeal of that decision, and the decision became final.  

4.  Evidence received since July 2005 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.  

5.  The evidence of record is in relative equipoise as to whether the Veteran's acquired psychiatric disorders, to include PTSD and major depressive disorder are related to the Veteran's service-connected disabilities.

6.  From November 10, 2011 to October 31, 2014, the Veteran's GERD was productive of persistently recurring symptoms of epigastric distress such as dysphagia, pyrosis, and regurgitation; it was not productive of associated substernal, arm or shoulder pain or of considerable impairment of health.

6.  Sustained improvement of the service-connected GERD has been shown.

7.  As of October 12, 2012, the Veteran's CAD is not shown to have been manifested by chronic congestive heart failure, workload of 3 METS or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

8.  The Veteran's diabetes mellitus type II has been manifested by a restricted diet.

9.  In July 2014, the Veteran filed a claim of service connection for diabetes mellitus type II.  

10.  Service connection was granted by an August 2014 rating decision, effective July 8, 2014.  

11.  There was no informal or formal claim, or written intent to file a claim, for service connection for diabetes mellitus type II dated prior to the July 8, 2014 claim.




CONCLUSIONS OF LAW

1.  The March 2008 decision in which the Board denied service connection for PTSD and major depressive disorder is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence submitted subsequent to the March 2008 decision, denying the Veteran's claim for service connection for PTSD and major depressive disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The July 2005 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  Evidence submitted subsequent to the July 2005 rating decision, denying service connection for right ear hearing loss, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

6.  From November 10, 2011 to October 31, 2014, the criteria for a disability rating in excess of 10 percent for service-connected GERD were not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

7.  The reduction in the evaluation of GERD from 10 percent disabling to a noncompensable rating was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 4.114 Diagnostic Code 7346 (2014).  

9.  The criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

10.  The criteria for a rating in excess of 10 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

11.  The criteria for an effective date earlier than July 8, 2014 for the grant of service connection and assignment of a 10 percent rating for diabetes mellitus type II under the law have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran's claims have originated at different times throughout the course of his appeals.  The Veteran was provided notice in letters dated March 2005, October 2012, and February 2013, which addressed what information and evidence is needed to substantiate his claims for service connection, increased ratings, and claims involving new and material evidence.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letters were sent to the Veteran prior to the initial adjudication of each of the issues on appeal, and thus, they met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examination, Social Security Administration records, and statements from the Veteran and his representative.  The Board also notes that this matter has been remanded for additional development, to include additional VA examinations.

The Veteran was afforded VA examinations in November 2011, December 2012, and April 2013, and an opinion was obtained regarding the Veteran's diabetes mellitus in November 2014.  The VA examinations, taken together, are sufficient, as they were based on consideration of the Veteran's prior medical history, and described his service-connected disability in sufficient detail to enable the Board to make a fully informed evaluation of the claims on appeal.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds these examinations adequate to make a determination on the issues at hand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Board decisions are final when issued, unless reconsideration is ordered.  38 C.F.R. § 20.1100 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

PTSD

The Veteran's claim for service connection for PTSD and major depressive disorder was previously denied in a March 2008 Board decision because he did not have a diagnosis for PTSD and because the Veteran did not have an identified verified stressor.  Additionally, the Board found that the Veteran's major depressive disorder was not related to his period of service.  As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

Then, in January 2013, the Veteran filed a claim to reopen his claim of service connection for major depressive disorder (claimed as anxiety, depression, and stress) claiming that his acquired psychiatric disorder is related to his service-connected coronary artery disease.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 

The evidence received since the March 2008 Board decision includes, in relevant part, additional statements from the Veteran and VA treatment records.  The VA treatment records include ongoing treatment for depression.  

In this case, the Veteran's lay statements support the nexus element of his claim of entitlement to service connection for an acquired psychiatric disorder.  Specifically, he has claimed that his acquired psychiatric disorder (claimed as anxiety, depression, and stress) has been caused or aggravated by his coronary artery disease, which supports a new theory of entitlement.  The Veteran's statements are new evidence, as this theory of entitlement was not associated with the file at the time of the March 2008 Board decision.  In addition, the lay evidence is material, as it raises a reasonable possibility of substantiating the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for an acquired psychiatric disorder.  

Right Ear Hearing Loss

The Veteran's claim for service connection for right ear hearing loss was denied in July 2005.  The claim was denied because there was no evidence that the Veteran's right ear hearing loss met the criteria for a grant of service connection.  The Veteran did not appeal that decision and it became final. 

In June 2009, the Veteran submitted a claim to reopen the previously-denied claim of entitlement to service connection for right ear hearing loss.  In the June 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence added to the claims file since the previously-denied claim of entitlement to service connection for right ear hearing loss include VA treatment records.  However, no information that supports service connection for hearing loss of the right ear has been submitted.  

The Board notes that the recent VA treatment records are new, as this evidence was not previously associated with the record.  However, the evidence is not material.  Specifically, it does not relate to an unestablished fact necessary to substantiate the claim.  As such, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim, namely, the evidence does not establish that the Veteran currently has a right ear hearing loss disability for VA purposes.  As there is no evidence showing that the Veteran has a current right ear hearing loss disability, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder on the basis that he developed the condition secondary to his coronary artery disease.  Specifically, the Veteran has stated that since his diagnosis of coronary artery disease, he feels "depressed, anxious, and stressed out." (See January 2013 statement in support of claim.) 

In a statement dated May 2005 and received in December 2005, the Veteran's private psychiatrist, Dr. E.O., submitted a statement regarding the Veteran's acquired psychiatric disorder.  In that statement, he indicated that the Veteran has been a patient for 18 years.  At that time, he noted that the Veteran had a mood disorder due to chronic low back pain, secondary to degenerative disc disease, and episodic anxiety and panic attacks with an inability to cope with stress.  He additionally noted that the Veteran had been on Social Security Disability since 1990, and had not been gainfully employed for more than 15 years.  Dr. E.O. noted that the Veteran had episodic intrusive thoughts and flashbacks of his military experience, and that he had suffered with chronic anxiety and episodic depression for many years.  He further noted that the Veteran had been treated with anti-anxiety agents and medications that assisted him with sleep.  Dr. E.O. noted that the Veteran lived a "very controlled life" in which he avoids stressful people and situations.  He stated that after the Veteran's stents were placed, he had an allergic reaction and became seriously ill; he also noted that the Veteran was very ill after his gastrointestinal bleed.  He indicated that he would continue to see the Veteran for medical checks, progress reports, and supportive psychotherapy.  Dr. E.O. indicated that he is a Board Certified Psychiatrist.

The Veteran's VA treatment records show that he has previously been diagnosed with PTSD and major depressive disorder.  VA treatment records dated from May 2006 show that the Veteran complained of depression and insomnia.  Further, the Veteran's treatment records show that he consistently had a prescription specifically to treat his depression symptoms.  

The Veteran was afforded a VA examination in April 2013.  The examiner reviewed the Veteran's claims file and examined the Veteran; ultimately, the examiner opined that the Veteran did not currently meet the DSM-IV diagnosis for a mental disorder on Axis I or II.  The examiner noted the statement from Dr. O. dated August 1992 in which it was noted that the Veteran had been treated for several years with a mood stabilizing agent that prevents severe anxiety as well as severe depressive mood swings.  The letter further indicated that the Veteran's major depressive disorder was secondary to an on-the-job injury and subsequent disability and inability to work.  

In August 2013, Dr. E.O. completed a disabilities benefits questionnaire.  Dr. E.O. provided a diagnosis of PTSD and generalized anxiety disorder, and he noted a possible traumatic brain injury, secondary to the boiler explosion the Veteran alleged he experienced in service.  Furthermore, he advised that the psychological factors affecting the Veteran's condition is his past myocardial infarction with stents, hearing impairment, low back pain secondary to degenerative disc disease, and financial stress.  He provided a Global Assessment of Functioning score of 50 to 55.

Given the above, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for an acquired psychiatric disorder secondary to service-connected diabetes mellitus, type II and hypertension is warranted. 



III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability rating, see again 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



GERD

Service connection for GERD was established by a December 2011 rating decision, which granted a noncompensable rating from February 28, 2005 and a 10 percent rating, effective November 10, 2011.  The Veteran filed a notice of disagreement in January 2012 and a statement of the case was issued in April 2012.  The Veteran perfected his appeal with a VA Form 9 in April 2012.  The Board denied the Veteran's claim for increase in a September 2012 Board decision.  Then, as noted above, the CAVC vacated the Board's decision and remanding the claim in May 2013.  Thus, in December 2013, the Board issued a second decision that denied the Veteran's claim for increase.  Again in July 2014, the CAVC vacated the decision and remanded the claim.  The Board additionally noted that the RO reduced the Veteran's disability rating to a noncompensable rating, effective November 1, 2014.  

The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD. Thus, the Veteran's GERD has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth in Diagnostic Code 7346. Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran underwent another VA examination in November 2011. At this examination, he reported continuing symptoms, to include heartburn (pyrosis), reflux and regurgitation.  He reported taking omeprazole 40 mg daily with breakthrough symptoms occurring approximately one to two times per week lasting 30 minutes to an hour for which he used over-the-counter antacids.  The examiner did not note that there were any signs or symptoms of anemia, weight loss, nausea, vomiting, hematemesis, melena or substernal or arm or shoulder pain. Furthermore, the examiner did not note that the Veteran's GERD was productive of considerable impairment of health. 

Additionally, the Veteran underwent a VA examination in April 2013.  The Veteran reported that he occasionally "belches."  The Veteran also reported pyrosis (heartburn) but he denied any other gastrointestinal symptoms.  He denied esophageal stricture, spasm of esophagus, or and an acquired diverticulum of the esophagus.  

Also in April 2013, the Veteran submitted a lay statement in which he stated that he has difficulty swallowing, has a burning sensation in his throat, experiences regurgitation, and has left arm and left upper chest symptoms.  

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the statements given during his VA examination outweigh the statements given in the context of seeking compensation.  The Board, therefore, does not find the Veteran's statements credible that he experienced the more severe symptoms described in his April 2013 statement.  Instead, the Board affords more weight and credibility to the statements made during his VA examination, which indicated that he had minimal symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The evidence of record establishes the Veteran's first report of recurrent and persistent GERD symptoms was at the November 2011 VA examination, and thus a 10 percent disability rating is warranted as of that date.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate that his persistent and recurrent symptoms of GERD have been accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health. In fact, the November 2011 VA examiner noted the Veteran was in overall good health and that he denied having any substernal, arm or shoulder pain as a result of his GERD.  Consequently, the Board finds that the evidence of record fails to demonstrate that the criteria for a disability rating higher than 10 percent is warranted as of November 10, 2011. The preponderance of the evidence is against the claim.

Propriety of reduction from 10 percent to noncompensable

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2014).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2014).

As an initial matter, the Board notes that because the 10 percent rating for GERD was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2014).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a May 2013 letter, the Veteran was informed of the proposed reduction for GERD and of his right to submit evidence showing that such change should not be made.  Thereafter, an August rating decision reduced the award prospectively, effective November 1, 2014.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  

Next, the evidence of record showed that, as of April 2014, the time of the Veteran's most recent examination, until at least December 2014, when he submitted a statement that alleged a worsening of his condition, his GERD symptoms appeared to reduce in severity.  Indeed, although the Veteran was provided an opportunity to present evidence that his condition had not improved, he did not do so until December 2014.  As noted above, the Board does not find credible the Veteran's statements regarding the severity of his GERD symptoms as reported in the April 2014 statement to the Board, in light of the conflicting statements he made during his April 2014 VA examination.  

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's GERD was proper.  As noted above, the Veteran reported minimal symptoms during his April 2014 VA examination, and he did not submit any information from May 2014 until December 2014 that contested the determination that his symptoms had improved.  The reduction in this case was initiated following the Veteran's April 2014 VA examination and no evidence was submitted that undermined that determination until December 2014.  The Board notes that the Veteran has argued that his condition had not improved, but no medical or lay evidence has been provided that supports this contention.  In addition, the Board finds the medical evidence from the April 2014 VA examination to be highly probative regarding the severity of the Veteran's GERD.  As such, more probative value has been assigned to the medical evidence which suggests an improvement to the Veteran's condition.  

In light of the evidence above, the Board finds that the Veteran's GERD has improved since the 10 percent evaluation was assigned.  Appropriate due process procedures were followed, and the reduction was based upon all of the evidence made available during the period in question.  Therefore, the reduction from 10 percent to noncompensable effective November 1, 2014, was proper, and the appeal is denied.

Coronary Artery Disease

Service connection for coronary disease was established by a June 2011 rating decision, which granted the claim and assigned it a 10 percent rating, effective February 28, 2005.  An evaluation of 30 percent was assigned from March 21, 2011.  Then, in September 2012, the Board issued a decision in which the 30 percent rating was granted, effective November 5, 2010.  As such, the RO issued an October 2012 decision that effectuated that Board decision.  Then, in January 2013, the RO granted a 60 percent rating, effective October 12, 2012.  The Veteran submitted a claim for an increased rating for coronary artery disease in October 2012.  The RO denied the increase in a May 2013 rating decision and the Veteran submitted a notice of disagreement in June 2013.  The RO issued a statement of the case in February 2014 and in March 2014, the Veteran perfected his appeal for the issue in a VA Form 9, substantive appeal.  A supplemental statement of the case was issued in November 2014.

Notably, the September 2012 Board decision denied entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease prior to November 5, 2010, and entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease after November 5, 2010.  However, the Veteran did not appeal that decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) ("[l]ssues not raised on appeal are considered abandoned."); Ford v. Gober, 10 Vet. App. 531, 535 (1997).

Throughout the course of the appeal, the Veteran's service-connected coronary artery disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this, a 10 percent rating is assigned when the coronary artery disease results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

In April 2013, the Veteran was afforded a VA examination regarding his coronary artery disease. The examiner reviewed the claims file and examined the Veteran.  The examiner noted that the Veteran is currently taking continuous medication for his diagnosed condition; he also noted that the Veteran had 4 stents placed and had previously undergone a myocardial infarction.  The examiner did not perform any diagnostic exercise test.  As such, the METs testing was completed based on the Veteran's responses, which indicated that the Veteran had symptoms resulting in dyspnea at 3-5 METs, which is consistent with activities such as light yard work and brisk walking.  There was no evidence of cardiac hypertrophy or dilatation; and, the Veteran's left ventricular ejection fraction was 51-55% as of "late 2012."  The examiner found that the coronary artery disease caused no impact on the Veteran's ability to work.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 60 percent for his coronary artery disease at any time during the pendency of this claim.  The record does not reflect a history of congestive heart failure, nor is there evidence of workload of 3 METs or less at any time during the period on appeal.  The Veteran has also consistently had a left ejection fraction in excess of 30 percent, with it being found to be in excess of 50 percent as recently as of "late 2012."

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 60 percent for his service-connected coronary artery disease.  However, the record does not contain any medical evidence or lay statements from the Veteran indicating that he has met the schedular criteria for an evaluation in excess of 60 percent at any time during the pendency of this claim.  As such, the Veteran's assertion of entitlement to a higher rating is not in and of itself sufficient to demonstrate that a higher evaluation is warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 60 percent for coronary artery disease must be denied.



Diabetes Mellitus Type II

The Veteran's claim of service connection for diabetes mellitus type II was granted in an August 2014 rating decision.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The rating decision assigned a 10 percent rating, effective July 8, 2014.  The Veteran filed a notice of disagreement with the assigned rating in October 2014 and the RO issued a statement of the case in December 2014.  The Veteran perfected his appeal in a December 2014 VA Form 9 substantive appeal.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran's claim of entitlement to service connection for diabetes mellitus type II was granted by an August 2014 rating decision, with a 10 percent rating effective July 8, 2014.  In October 2014, the Veteran expressed disagreement with the rating assigned.  Then, in December 2014, the RO issued a statement of the case in which the RO continued the 10 percent rating.  The Veteran submitted his substantive appeal, VA Form 9 in December 2014.

The Veteran was afforded a VA examination in November 2014.  At that time, the examiner reviewed the Veteran's claims file, to include the test results contained therein.  The examiner noted that there was one incident of elevated blood sugar, which was found on February 14, 2002, at a level of 126.  The examiner further noted that the Veteran's current A1C level (as of June 24, 2014) was 6.2.  The Veteran was described as "prediabetic."  The examiner conceded that the Veteran had one elevated blood sugar reading, he did not have a current diagnosis of diabetes and there was no evidence that he had ever been diabetic.  Finally, the examiner noted that a record from January 2009 indicated that the Veteran had an "impaired fasting glucose" and that he was labeled diabetic even though his A1C level had been "hovering around 6" and was at 5.9 at the date of examination.  Thus, the examiner explained, that the Veteran was labeled as diabetic and aggressively treated as such with opthamologic exams, diabetic education, and close follow up.  As such, the examiner stated, this was "very appropriate treatment and has contributed" to the Veteran having not actually developed diabetes in the years since the January 2009 treatment record. 

Given the evidence shows that the Veteran does not have a current diagnosis of diabetes mellitus, type II.  Therefore, the Board finds that he is not entitled to a rating in excess of 10 percent for his diabetes mellitus type II. 

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  However, given there is no current diagnosis of diabetes mellitus type II, the Board concludes that the Veteran does not have any diabetes-related complications that would warrant separate compensable ratings.

Extraschedular Considerations

The Board has also considered whether the Veteran's GERD, coronary artery disease, or diabetes mellitus type II presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Board notes that, during portions of his appeal that are not currently before the Board, the Veteran has complained of GERD symptoms not represented by the rating criteria.  In particular, in April 2005, the Veteran experienced an incident related to his GERD that included symptoms not anticipated by the rating criteria.  However, as that period is not before the Board, it is not necessary that the Board address whether those symptoms rose to the level of requiring an extraschedular rating.  The Veteran's ratings for his GERD, coronary artery disease, and diabetes mellitus during the periods of time on appeal contemplate the effects the Veteran's disabilities have on his daily activities and no additional symptoms have been shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

IV.  Earlier Effective Date

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014). 

The Veteran initially filed a claim for service connection for diabetes mellitus type II on July 8, 2014.  The Veteran's claim was granted in an August 2014 rating decision, and a 10 percent rating was assigned, effective July 8, 2014.  

Here, because the Veteran filed his claim more than one year after separation from active service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2014).  The Veteran's claim to reopen was received on July 8, 2014.  The Board can find no basis to assign an earlier effective date.  Also, the effective date of the disability rating can be no earlier than the date of the grant of service connection.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD and major depressive disorder has been received; the appeal is granted to this extent.

As new and material evidence has not been received, the claim of entitlement to service connection for right ear hearing loss is not reopened and the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder as proximately due to, or the result of, service-connected tinnitus and coronary artery disease is granted.  

Entitlement to a disability rating in excess of 10 percent for service-connected GERD from November 10, 2011 to November 1, 2014, is denied.  

The reduction from 10 percent to a noncompensable rating for service-connected GERD from November 1, 2014 was proper.  

Entitlement to a disability rating in excess of 60 percent for service-connected coronary artery disease from October 12, 2012, is denied. 

Entitlement to a disability rating in excess of 10 percent for service-connected diabetes mellitus, type II is denied. 

Entitlement to an effective date earlier than July 8, 2014, for the grant of service connection for diabetes mellitus type II is denied. 


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of a compensable rating from November 1, 2014 and entitlement to TDIU.

Compensable disability rating for GERD from November 1, 2014

In May 2013, the RO issued a rating decision in which it proposed a reduction of the Veteran's service-connected GERD from 10 percent disabling to a noncompensable rating.  At that time, the RO sent the Veteran notice regarding the proposed reduction, as a result of the April 2013 VA examination that indicated the Veteran had some improvement with his GERD symptoms.  In August 2014, the RO issued another rating decision that effectuated the reduction, effective November 1, 2014.  

In December 2014, the Veteran submitted a statement that indicated that the Veteran disagreed with the reduction in his disability benefits from 10 percent disabling to noncompensable.  At that time, the Veteran stated that he frequently experienced "regurgitation" into his throat, which will sometimes come out through his nose 2 or 3 times a week.  He also stated that he was prescribed Omeprazole and use Rolaids or Tums for control of his symptoms.  He also complained of occasional chest or arm pain that he believed was related to his GERD.  He also reported difficulty swallowing dense foods and stated that he experiences a burning in his throat.  

Given the potential of worsening and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's GERD, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Entitlement to TDIU

As of October 12, 2012, the Veteran is service connected for coronary artery disease, evaluated as 60 percent disabling; tinnitus, evaluated as 10 percent disabling, and diabetes mellitus type II, evaluated as 10 percent disabling. Thus, effective October 12, 2012, the Veteran's combined disability evaluation is 70 percent, meeting the schedular requirements for TDIU as of that date.  See 38 C.F.R. § 4.16(a).  The Board also notes that the Veteran's 60 percent evaluation for coronary artery disease meets the schedular criteria for TDIU as of that date.  Id.  Finally, the Board recognizes that, as of the date of this decision, service connection has been established for an acquired psychiatric disorder.

The Veteran was afforded a VA examination regarding his eligibility for TDIU in April 2013.  At that time, the examiner did not find that the Veteran's service-connected disabilities, to include his GERD, coronary artery disease, and tinnitus, impact his ability to obtain and maintain substantially gainful employment.  The examiner noted that the Veteran complained of some shortness of breath with exertion but that he otherwise went about daily chores at home.  He also denied current reflux symptoms, and reported that he plays Keno on the weekends, goes to a casino a few times a year, drives, and goes about his daily chores and personal activities.  The examiner stated that the Veteran's disabilities would not render him unable to secure and maintain gainful employment and would not interfere with sedentary employment.  The examiner noted that the Veteran's history of stent placement would impede his ability to perform any strenuous or physical employment, however.  

The Veteran's Social Security Disability records indicate that the Veteran has previously worked as a sewage treatment operator, a Mason tender, and on the clean-up crew at Campbell's Soup Company.  Each of these positions included physical labor.  The Veteran described his duties as "clean-up crew," "lifting block and bricks," and "operation of pumps."  His last employment ended in 1989.  Additionally, on his VA Form 21-8940, the Veteran indicated that he had completed his high school education and 2 years of college; he denied any additional education or training.  Therefore, although the Veteran has been deemed able to perform sedentary-type work, it is unclear from the available evidence whether the Veteran has the education or additional vocational training or skills that would allow for gainful employment in sedentary work.  On remand, the RO/AMC should obtain from the Veteran a VA Form 21-4140 Employment Questionnaire in order to gauge the likelihood that the Veteran could obtain a sedentary-type position.

Furthermore, the Board notes that the disability benefits questionnaire for mental disorders submitted by the Veteran's private psychiatrist (Dr. E.O.) indicated that the Veteran has not worked for "years."  However, it is unclear whether his current unemployment is related to his acquired psychiatric disorder, or any other service-connected disabilities.

Thus, the question remains as to whether the Veteran's service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

On remand, the RO/AMC should send the claims file to an appropriate examiner or examiners to obtain an opinion concerning whether the Veteran's service-connected disabilities, when considered together, prevent him from obtaining or retaining gainful employment.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected disabilities.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete a VA Form 21-4140, Employment Questionnaire.

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity GERD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. Any indicated evaluations, studies, and tests should be conducted. 

The examiner shall determine the extent, severity, and duration (including frequency) of any symptoms of
 GERD. The examiner should specify: 

(a) what symptoms the Veteran may have, including: pain, vomiting, material weight loss, hematemesis or melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and/or any accompanying substernal or arm or shoulder pain; and

(b) whether the symptoms result in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. 

4.  Then, send the claims file to an appropriate examiner or examiners to obtain an opinion concerning the issue of entitlement to a TDIU.  Following review of the claims file, the examiner should render an opinion regarding the impact that the Veteran's service-connected disabilities, considered together, have on his employability.  The examiner is specifically asked to describe the functional effects caused by the Veteran's service-connected disabilities.

If it is determined that any examination of the Veteran's service-connected disabilities is necessary to provide the requested opinion, then such examination should be scheduled. 

The examiner should be informed that, as of October 12, 2012, the Veteran is service connected for coronary artery disease (60 percent disabling); tinnitus (10 percent disabling); diabetes mellitus type II (10 percent disabling), and GERD (noncompensable rating).  Additionally, the Veteran's claim of service connection for an acquired psychiatric disorder has been granted by this decision.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The examiner is asked to discuss the effect of the Veteran's service-connected disabilities and their symptoms on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity

A complete rationale for all opinions expressed should be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all evidence not considered by the November 2014 supplemental statement of the case and December 2014 statement of the case.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


